Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest the limitation of “a detector communicatively connected to a controller, the detector configured to detect impedance; and the controller communicatively connected to the switching network and the detector, the controller configured to control the switching network to control which electrodes are connected to the inductors based on the detected impedance, wherein the inductors and electrodes are configured to resonate to generate an electric field” in view of the other limitations as called for in independent claim 1; the limitation of “a detector communicatively connected to a controller, the detector configured to detect impedance; and the controller communicatively connected to the switching network and the detector, the controller configured to control the switching network to control which transmit capacitive electrodes are connected to the transmit inductors based on the detected impedance, wherein the transmit inductors and transmit capacitive electrodes are configured to resonate to generate an electric field” in view of the other limitations as called for in independent claim 16; and the limitation of “determining, at the controller, a subset of capacitive electrodes to connect to at least two inductors based on the impedances at the capacitive electrodes, the inductors electrically connected to the switching network; connecting the subset of capacitive electrodes to the inductors; and resonating the inductors and the subset of capacitive electrodes to generate an electric field” in view of the other limitations as called for in independent claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM HERNANDEZ whose telephone number is (571)272-8979.  The examiner can normally be reached on Mon to Fri; 10am to 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D Donovan can be reached on (571) 272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM HERNANDEZ/Primary Examiner, Art Unit 2849